DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on May 3, 2021. Claims 1, 2, 11-17 and 21 are amended, claims 18-20 are canceled.
Currently claims 1-17 and 21-23 are pending. Claims 1, 11 and 21 are independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on May 3, 2021 has been entered.

Response to Amendments
Applicant’s amendments to claim 21 does not overcome the 35 U.S.C. § 112(a) to claims 21-23 as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112(a) rejection to claims 21-23 is maintained.
The 35 U.S.C. § 112(b) rejection to claims 11-17 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments to claim 11.
Applicant’s amendments to claims 1, 2, 11-17 and 21 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-17 and 21-23 is maintained.



Response to Arguments
Applicant’s arguments filed on May 3, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 112(a) rejection that the “computerized method” recited in the preamble of claim 21 “is broad enough to read on all possible entities or devices performing the recited steps. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Although claim 21 recites “A computerized method”, or even if the claim recites “a computerized method implemented by one or more computing devices”. It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Additionally, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.  See MPEP 2111.02.  

In the Remarks on page 12, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 11 recites “At least one or more computer storage medium…” and as defined in paragraph 00181 of the Specification, “Computer storage media does not comprise signals per se.”. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Examiner notes that the Specification defined “Computer storage media does not comprise signal per se”. However, the broadest reasonable interpretation of a claim drawn to a computer readable/storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of readable medium. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. (In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18)).

In the Remarks on page 13, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that even if the claims are deemed to recite an alleged abstract idea…claims 1 and 11 recite “learning a set of activity patterns based on using programmatic activity event logic to analyze the user activity and the set of activity features,” which reflects a learning process in which the machine (“computerized system”) learns based on analyzing user activity from a set of user devices associated with the particular user. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. First of all, learning a set of activity patterns and analyzing user activity are fundamental building block of human ingenuity, which can be performed in the human mind (including observation, evaluation, judgement, opinion). As such it is an abstract idea of mental processes. Secondly, Step 2A-Prong Two is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised Guidance. Here, the claims recite the additional elements of “one or more processor” for executing the method, “computer storage memory” for storing computer-executable instructions, and “a data store (e.g., database)” for storing a record of the user activity, and the term “automatically”. These additional elements, when considered individually and as an ordered combination, they do not integrate the abstract idea into a practical application because the one or more processors are recited at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, storing, and transmitting information over a network, here, at best, the one or more processors may perform the steps of executing instructions stored in the computer storage memory, and storing a record in a data store. However, none of the limitations reflects an improvement to the functioning of the computer itself, or another technology or technical field. None of the limitations effects a transformation or reduction of a particular article to a different state or thing, or applies or uses 


In the Remarks on page 15, Applicant argues that the references fail to describe the claimed features of: “determining of the optimal schedule comprising: generating a plurality of candidate optimal schedules that are consistent with the set of activity patterns; selecting a first candidate optimal schedule from the plurality of candidate optimal schedules based at least in part on a similarity between the first candidate optimal schedule and a current context associated with the user, and providing the first candidate optimal schedule as the optimal schedule of future activity.” 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Le discloses automatically determining the start times and durations of activities required by the course, and automatically inserting those activities into the user’s calendar. The start time and duration for these future activities are automatically determined based on the behavior of the user relative to the performance of the user’s completed activities; After the start time and duration for the not-yet performed activities of the user are determined, the not-yet performed activities are automatically inserted and/or updated in an electronic calendar of the user. Adaptive event scheduling based on the personal performance and/or outcomes helps improve performance, personalize user experience, and increase user engagement.  For example, in the context of a learning platform for students enrolled in a selection of courses” (see ¶ 12-13 and ¶ 30); “automatic creation of calendar events on one calendar based on previously-entered events in another calendar” (see ¶ 2); “scheduling service selects a second start time and a second duration for a second calendar event for a second learning activity based, at least in part, behavior data generated based on the behavior of the user relative to performance of the first learning activity” (see ¶ 123); “the scheduling service will use the modified behavior data to schedule future activities” (see ¶ 88); and the “selecting service 132 selects a first start time and a first duration for a first calendar event corresponding to a first activity of the course; and automatically select the first start time and first duration based on one or more factors corresponding to the first activity, including but not limited to a course schedule and availability of the user” (see ¶ 112 and ¶ 119).  Thus, Le suggests at least determining a plurality start times and durations for 


In the Remarks on page 21, Applicant argues that Le does not teach “determining, based at least on the activity pattern, a plurality of candidate optimal schedules of future activity for the user.” as amended in claim 21. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Le discloses “determining, for a user that is taking a course, start time and durations of activities required by the cause, and automatically inserting those activities into the user’s calendar. The start time and duration of those future activities are automatically determined based on the behavior of the user relative to the performance of the user’s completed activities.” See ¶ 12.  “the scheduling service automatically schedules a plurality of learning activities in a user’s calendar, based on constraints specified for the course, or based on any number of additional factors” (see ¶ 59-63); “For example, additional learning activities may be scheduled by the scheduling service 132, where the additional learning activities correspond to immediate tasks required to complete a scheduled learning activity” (see ¶ 87 and ¶ 115). Thus, the plurality of additional learning activities can be the candidate optimal schedules for the user.
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Le teaches the limitations in the form of Applicant claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claim 21 recites “a computerized method for providing an enhanced user experience with one or more computing devices”. Under the broadest reasonable interpretation (BRI), the claim is broad enough to read on all possible entities or devices performing the recited steps. However, the Specification does not provide support for all possible devices performing the recited steps, instead, the Specification describes the scheduling/method “which may be performed by humans/user” (see ¶ 120 and ¶ 145). Therefore, a machine is not require, and the Specification doesn't support the breadth of the claim. (MPEP 2163 (II)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).)
Claims 22-23 are also rejected for the same reason as each depends on claim 21.

Claims 1, 11 and 21 recite “using programmatic activity event logic to analyze the user activity”. The newly added limitations appear to constitute new matter. Applicant did not point out, nor was the Examiner able to find, any support for these newly added limitations in the Specification as originally filed. The Specification in [0058] describes “employs user activity 
Dependent claims 2-10, 12-17 and 22-23 are also rejected for the same reasons as each depends on the rejected Independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a system comprising one or more processors and computer storage memory, which falls within the statutory category of a machine; Claims 21-23 are directed to a method for providing an enhanced user experience, which falls within the statutory category of a method; and claims 11-17 are rejected below because the claims do not fall within the four statutory categories; however, claims 11-17 will be included in the Step 2 analysis for the purposes of compact prosecution.
With respect to claims 11-17, the claims recite “at least one computer storage medium”.  However, the broadest reasonable interpretation of a claim drawn to a computer readable/storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of readable medium. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. (In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18)).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon)”. Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).

Taking claim 1 as representative, claim 1 recites the limitations of “monitoring user activity, determining a set of activity features associated with the user activity, learning a set of activity pattern based at least in part on using programmatic activity event logic to analyze the user activity and the associated set of activity features, determining an optimal schedule of feature activity for the user, generating a plurality of candidate optimal schedules that are consistent with the set of activity patterns, selecting a first candidate optimal schedule from the plurality of candidate optimal schedules based at least in part on a similarity between the first candidate optimal schedule and a current context associated with the user, providing the first candidate optimal schedule as the optimal schedule of future activity; utilizing the optimal schedule of future activity to automatically provide an input value to a computer application that manages user activities”. The limitations, as drafted, are directed to processes, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by the one or more processors”, nothing in the claim elements precludes the steps from practically being perform in the mind (including an observation, evaluation, judgment, opinion). For example, but tor the “by the one or more processors” language and the term “automatically”, the claim encompasses the user manually monitoring user activity from a set of user devices, determining a set of activity features associated with the user activity, determining a set of an activity patterns based on an analysis of the user activity and the set of activity features, determining an optimal schedule of future activity for the user, determining a plurality of candidate optimal schedules, selecting a first candidate optimal schedule from the plurality of candidate optimal schedules based on a current context associated with the user, providing the first candidate optimal schedule as the optimal schedule of future activity, and utilizing the optimal schedule by observation, evaluation, judgment, and opinion.  Under the 2019 Guidance, the concepts fall within the “mental processes” grouping. See Fed. Reg. 84 Fed. Reg. 52. The dependent claims further recite the similar limitations “manage user activities, manage a user’s schedule, generate and provide a recommendation, manage electronic notifications, classifying the future user activity as an activity type, scheduling the future user activity on a calendar, determining the current context associated with the user, and determining the plurality of candidate optimal schedules.” The See Accenture Global Services v. Guidewire Software, Inc., 728 F.3d 1336, 1338-39, 108 USPQ2d 1173, 1175-76 (Fed. Cir. 2013). Accordingly, the claims recite at least one or more abstract idea, and the analysis proceed to Prong Two. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “one or more sensors configured to provide sensor data.” Providing sensor data with a sensor is directed to a form of insignificant extra-solution activity for data gathering, the courts have determined insufficient to transform the judicially exception subject matter into a patent-eligible application. See MPEP § 2106.05(g).
Claim 1 further recites the additional elements of “one or more processor” for executing the method, “computer storage memory” for storing computer-executable instructions, and “a data store (e.g., database)” for storing a record of the user activity, and the term “automatically”. These additional elements, when considered individually and as an ordered combination, they do not integrate the abstract idea into a practical application because the one or more processors are recited at a high level of generality and merely invoked as tools to perform the existing processes including receiving, storing, and transmitting information over a network, here, at best, the one or more processors may perform the steps of executing instructions stored in the computer storage memory, and storing a record in a data store. However, none of the limitations reflects an improvement to the functioning of the computer itself, or another technology or technical field. None of the limitations effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “one or more sensors” configured to provide sensor data, “one or more processor” for executing the method, “computer storage memory” for storing computer-executable instructions, and “a data store (e.g., database)” for storing a record of the user activity, and the term “automatically”. These additional elements, when considered individually and as an ordered combination, they do not integrate the abstract idea into a practical application as described above. For example, the “one or more sensors” configured to provide sensor data is directed to a form of insignificant extra-solution activity for data gathering, the courts have determined insufficient to transform the judicially exception subject matter into a patent-eligible application. See MPEP § 2106.05(g); The other computer components are recited at a high level of generality that invoked as tools to perform the existing processes including receiving, storing, and transmitting information over a network, here, at best, the one or more processors may perform the steps of executing instructions stored in the computer storage memory, and storing records in a data store. However, these functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity logs); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Specifying that the abstract idea of monitoring audit log relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)). Simply implementing the abstract idea on a 
For the foregoing reasons, claims 1-10 cover subject matter that is judicially-excepted from patent eligibility under §101 as discussed above, the other claims 11-17 and 21-23 parallels claims 1-10—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Le et al., (US 2016/0189109, hereinafter: Le), and in view of Macbeth et al., (US 2007/0300174, hereinafter: Macbeth). 
Regarding claim 1, Le discloses a computerized system, comprising:
one or more processors (see Fig. 4, # 404; ¶ 126); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (see Fig. 4, # 406-410; ¶ 127), execute a method comprising:
monitoring user activity from a set of user devices associated with a user (see Fig. 2, # 206; ¶ 21, ¶ 34: monitoring user behavior relative to the performance of one or more activities; ¶ 104, ¶ 114-115, ¶ 121);
determining, based on the user activity, a set of activity features associated with the user activity, the set of activity features determined based at least in part on the sensor data (see ¶ 21, ¶ 44, ¶ 54, ¶ 65-71, ¶ 121: activity factors including opens a document and/or an educational application, start time, actual duration, reading rate, comprehension level);

learning a set of activity patterns based at least in part on using programmatic activity event logic to analyze the user activity and the set of activity features (see ¶ 21, ¶ 34: scheduling and perform learning activities; ¶ 87-89, ¶ 97, ¶ 117-121); 
determining, based at least on the set of activity patterns, an optimal schedule of future activity for the user (see ¶ 12, ¶ 34-35, ¶ 87-89, ¶ 97: determining and inserting activities into a calendar schedule based on user patterns), the determining of the optimal schedule comprising:
generating a plurality of candidate optimal schedules that are consistent with the set of activity patterns (see ¶ 12-13, ¶ 59-63, ¶ 86-87, ¶ 101, ¶ 109, ¶ 115 and ¶ 123);
selecting a first candidate optimal schedule based at least in part on a similarity between the first candidate optimal schedule and a current context associated with the user (see Fig. 2, # 202; ¶ 13, ¶ 35, ¶ 54, ¶ 73, ¶ 99, ¶ 109, ¶ 112, ¶ 115 and ¶ 118-119); and
providing the first candidate optimal schedule as the optimal schedule of future activity (see Fig. 2, # 208; ¶ 42-44, ¶ 87, ¶ 109, ¶ 115 and ¶ 123); and
utilizing the optimal schedule of future activity to automatically provide an input value to a computer application that manages  (see ¶ 3-4: creating calendar even for an activity, estimate actual duration to schedule for the activity and optimum time to perform the activity; ¶ 12-13, ¶ 88-90, ¶ 99 and ¶ 107). 
Le discloses the user learning activities is monitored by a learning server device (see ¶ 28). Le does not explicitly disclose one or more sensors for providing the sensor data; however, Macbeth in an analogous art for monitoring activities discloses 
one or more sensors configured to provide sensor data (see ¶ 11-12, ¶ 45, ¶ 62, and ¶ 68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le to include the teaching of Macbeth in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more effective solution for data gathering, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of 

Regarding claim 2, Le discloses the computerized system of claim 1, wherein the programmatic activity event logic comprises at least one of a neural network, a machine-learning functionality, a fuzzy logic function, a finite state machine, a support vector machine, or a clustering function (see ¶ 79-80).
In addition, claim 2 merely describes the type of programmatic activity event logic is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).


Regarding claim 3, Le discloses the computerized system of claim 1, wherein the computer application that manages user activities comprises at least one of:
a calendar-management computer application configured to manage a user’s schedule in accordance with the set of activity patterns (see ¶ 12-13, ¶ 21, ¶ 30, ¶ 33, ¶ 54);
a personal performance optimizer computer application configured to generate and provide a recommendation comprising a scheduled future activity (see ¶ 55, ¶ 86-87 and ¶ 123); or
a notifications application configured to manage electronic notifications to the user or other user based on the set of activity patterns (see ¶ 93, ¶ 109).

Regarding claim 4, Le discloses the computerized system of claim 3, wherein the notifications application selectively withholds or modifies electronic notifications based on the optimal schedule of future activity (see ¶ 109, ¶ 115, ¶ 123).

Regarding claim 5, Le discloses the computerized system of claim 3, wherein managing a user’s schedule in accordance with the set of activity patterns by the calendar-management computer application includes:
determining a future user activity (see ¶ 12, ¶ 21, ¶ 34, ¶ 86, ¶ 88 and ¶ 107) ;
classifying the future user activity as an activity type (see ¶ 73, ¶ 78, ¶ 80-81, ¶ 93-94 and ¶ 134); and
automatically scheduling the future user activity on a calendar associated with the user based on the activity type and the optimal schedule of future activity (see ¶ 24, ¶ 59-65, ¶ 96).

Regarding claim 6, Le discloses the computerized system of claim 1, further comprising a graphical user interface configured to receive user preferences from the user, wherein the optimal schedule of future activity is further determined based on the user preferences (see ¶ 2, ¶ 13-20, ¶ 27-28, ¶ 87).

Regarding claim 7, Le discloses the computerized system of claim 1, further comprising determining, based on the monitored user activity, a current context associated with the user (see ¶ 21, ¶ 34-35, ¶ 118-119).

Regarding claim 8, Le discloses the computerized system of claim 7, wherein determining the plurality of candidate optimal schedules comprises
determining the plurality of candidate optimal schedules based at least in part on alternative activity patterns for the user (see ¶ 13-16, ¶ 59-63, ¶ 86-87, ¶ 90, ¶ 101, ¶ 115 and ¶ 123).

Regarding claim 9, Le discloses the computerized system of claim 7, wherein the current context comprises at least one of:
a current location of the user; 
a current time (see ¶ 45);
a current calendar event associated with the user (see ¶ 33 and ¶ 120); 
a current application engaged with by the user (see ¶ 35); and 
a current content engaged with by the user (see ¶ 53).

Regarding claim 10, Le discloses the computerized system of claim 1, wherein the optimal schedule of future activity further comprises designations for a presence indicator associated with the user for each of the future activities (see ¶ 21, ¶ 34, ¶ 73, ¶ 88-89).

Regarding claim 11, Le discloses at least one computer storage medium having embodied thereon computer-usable instructions which, when executed by at least one processor (see Fig. 4, # 406-410; ¶ 127), implement a method comprising:
monitoring user activity from a set of computing devices associated with the user (see Fig. 2, # 206; ¶ 21, ¶ 34: monitoring user behavior relative to the performance of one or more activities; ¶ 104, ¶ 114-115, ¶ 121), at least a subset of the set of computing devices having associated therewith one or more sensors configured to provide sensor data;
determining, based on the user activity, a set of activity features associated with the user activity, the set of activity features determined based at least in part on the sensor data (see ¶ 21, ¶ 44, ¶ 54, ¶ 65-71, ¶ 121: activity factors including opens a document and/or an educational application, start time, actual duration, reading rate, comprehension level);
storing a record of the user activity and the set of activity features in a data store that comprises records of a plurality of user activities (see ¶ 41: storing a plurality of behavior relative to the performance of a plurality of activities in a behavior database; ¶ 73-74, ¶ 118);
learning a set of activity patterns based on using programmatic activity event logic to analyze the user activity and the set of activity features (see ¶ 21, ¶ 34: scheduling and perform learning activities; ¶ 87-89, ¶ 97, ¶ 117-121);
determining, based at least on the set of activity patterns, an optimal schedule of future activity for the user (see ¶ 12, ¶ 34-35, ¶ 87-89, ¶ 97: determining and inserting activities into a calendar schedule based on user patterns), the determining of the optimal schedule comprising:  
determining a plurality of candidate optimal schedules that are consistent with the set of activity patterns (see ¶ 12-13, ¶ 59-63, ¶ 86-87, ¶ 101, ¶ 109, ¶ 115 and ¶ 123);
selecting a first candidate optimal schedule based on a comparison of features between the first candidate optimal schedule and a current context associated with the user (see Fig. 2, # 202; ¶ 35, ¶ 54, ¶ 73, ¶ 99, ¶ 109, ¶ 112, ¶ 115 and ¶ 118-119); and

utilizing the optimal schedule of future activity to automatically provide an input value to a computer application that manages user activities (see ¶ 3-4: creating calendar even for an activity, estimate actual duration to schedule for the activity and optimum time to perform the activity; ¶ 12-13, ¶ 88-90, ¶ 99 and ¶ 107).

Le discloses the user learning activities is monitored by a learning server device (see ¶ 28). Le does not explicitly disclose one or more sensors for providing the sensor data; however, Macbeth in an analogous art for monitoring activities discloses 
at least a subset of the set of computing devices having associated therewith one or more sensors configured to provide sensor data (see ¶ 11-12, ¶ 45, ¶ 62, and ¶ 68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le to include the teaching of Macbeth in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more effective solution for data gathering, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Le discloses the at least one computer storage medium of claim 11, wherein the optimal schedule of future activity includes one or more future time intervals having corresponding future activity types in accordance with the set of user activity patterns (see abstract; ¶ 12, ¶ 45, ¶ 65. ¶ 91, 100 and ¶ 121).

Regarding claim 13, Le discloses the at least one computer storage medium of claim 11, wherein the computer application that manages user activities comprises at least one of:
a calendar-management computer application configured to manage a user’s schedule in accordance with the set of activity patterns (see ¶ 12-13, ¶ 21, ¶ 30, ¶ 33, ¶ 54);

a notifications application configured to manage electronic notifications to the user based on the determined set of activity patterns (see ¶ 93, ¶ 109).

Regarding claim 14, Le discloses the at least one computer storage medium of claim 13, wherein the notifications application selectively withholds or modifies electronic notifications based on the determined optimal schedule of future activity (see ¶ 109, ¶ 115, ¶ 123).

Regarding claim 15, Le discloses the at least one computer storage medium of claim 13, wherein the method further comprises managing a user’s schedule in accordance with the set of activity patterns using the calendar-management computer application by:
determining a future user activity (see ¶ 12, ¶ 21, ¶ 34, ¶ 86, ¶ 88 and ¶ 107);
classifying the future user activity as an activity type (see ¶ 73, ¶ 78, ¶ 80-81, ¶ 93-94 and ¶ 134); and 
automatically scheduling the future user activity on a calendar associated with the user based on the activity type and the optimal schedule of future activity (see ¶ 24, ¶ 59-65, ¶ 96).

Regarding claim 16, Le discloses the at least one computer storage medium of claim 11, the method further comprising providing a user interface, wherein the user interface is configured to receive user preferences from the user, and wherein the optimal schedule of future activity is further determined based on the received user preferences (see ¶ 2, ¶ 13-20, ¶ 27-28, ¶ 87).

Regarding claim 17, Le discloses the at least one computer storage medium of claim 11, wherein the method further comprises determining, based on the user activity, a current context associated with the user (see ¶ 21, ¶ 34-35, ¶ 118-119).

Regarding claim 21, Le discloses a computerized method for providing an enhanced user experience with one or more computing devices, the method comprising: Page 8 of 18 4817-9216-9927 v4Application No. 15/858,966Attorney Docket No. 403374-US-NP/28841.284590 Response Filed 12/03/2020 Reply to Office Action of: 08/05/2020 

determining, based on the plurality of user activities, a set of activity features associated with the plurality of user activities, the set of activity features determined based at least in part on sensor data from the computing device (see ¶ 21, ¶ 44, ¶ 54, ¶ 65-71, ¶ 121: activity factors including opens a document and/or an educational application, start time, actual duration, reading rate, comprehension level); 
determining an activity pattern based on an analysis of the plurality of user activities and the set of activity features (see ¶ 34: determining the patterns in the user’s behavior; ¶ 88-89, ¶ 97); 
determining, based at least on the activity pattern, a plurality of candidate optimal schedules of future activity for the user, the candidate optimal schedules determined by a machine-learning functionality that adapts based on historical observations of use activity (see ¶ 13, ¶ 59-63, ¶ 79-80, ¶ 86-87, ¶ 99-101, ¶ 109, ¶ 115 and ¶ 123); 
selecting a first candidate optimal schedule from the plurality of candidate optimal schedules based at least in part on comparing features of the plurality of candidate optimal schedules to a current context associated with the user (see Fig. 2, # 202; ¶ 35, ¶ 54, ¶ 73, ¶ 99, ¶ 109, ¶ 112, ¶ 115 and ¶ 118-119); 
providing the first candidate optimal schedule as an optimal schedule of future activity (see Fig. 2, # 208; ¶ 42-44, ¶ 87, ¶ 109, ¶ 115 and ¶ 123); and 
utilizing the optimal schedule to automatically provide an input value to a computer application that manages user activities (see ¶ 3-4: creating calendar even for an activity, estimate actual duration to schedule for the activity and optimum time to perform the activity; ¶ 12-13, ¶ 88-90, ¶ 99 and ¶ 107).  

Le discloses the user learning activities is monitored by a learning server device (see ¶ 28). Le does not explicitly disclose one or more sensors for providing the sensor data; however, Macbeth in an analogous art for monitoring activities discloses 
one or more sensors configured to provide sensor data (see ¶ 45, ¶ 62, and ¶ 68). 


Regarding claim 22, Le discloses the computerized method of claim 21, wherein the optimal schedule includes one or more future time intervals having corresponding future activity types selected based on the activity pattern (see abstract; ¶ 12, ¶ 45, ¶ 65. ¶ 91, 100 and ¶ 121).  

Regarding claim 23, Le discloses the computerized method of claim 21, wherein the computer application that manages user activities comprises at least one of: 
a calendar-management computer application configured to manage a user's schedule in accordance with the activity pattern (see ¶ 12-13, ¶ 21, ¶ 30, ¶ 33, ¶ 54); Page 9 of 18 4817-9216-9927 v4Application No. 15/858,966Attorney Docket No. 403374-US-NP/28841.284590 Response Filed 12/03/2020 Reply to Office Action of: 08/05/2020 
a personal performance optimizer computer application configured to generate and provide a recommendation comprising a scheduled future activity (see ¶ 55, ¶ 86-87 and ¶ 123); or 
a notifications application configured to manage electronic notifications to the user or another user based on the activity pattern (see ¶ 93, ¶ 109).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuen et al., (US 2012/0083705) discloses a method for monitoring user activity in a location to detect activity of the user and calculating the activity-related quantity using data from a set of the activity sensors.
Hoal, (US 2008/0282324) discloses a method for managing an online social network by identifying patterns associated with inappropriate user activity, monitoring user actions, evaluating online actions and comparing online actions to the identified patterns.
Arnebeck (US 2007/0168211) discloses a method for scheduling open houses includes activity analysis to analyze one or more characteristics or factors associated with one or more properties that are located within an activity zone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/PAN G CHOY/Primary Examiner, Art Unit 3624